FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                        DECEMBER 17, 2020
                                                                    STATE OF NORTH DAKOTA


                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                2020 ND 306



Adam G. Sather,                                         Plaintiff and Appellee
      v.
Amber M. Sather,                                     Defendant and Appellant



                                No. 20200137

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Frank L. Racek, Judge.

REVERSED AND REMANDED.

Opinion of the Court by Crothers, Justice.

Kristin A. Overboe, Fargo, ND, for plaintiff and appellee.

Joshua Nyberg, Fargo, ND, for defendant and appellant.
                               Sather v. Sather
                                No. 20200137

Crothers, Justice.

[¶1] Amber Sather appeals from an amended order for judgment and divorce
judgment that included a parenting plan for the parties’ children. She argues
the district court erred by failing to include certain parenting plan provisions
in the judgment. Adam Sather argues this Court lacks jurisdiction and he
should be awarded costs and attorney’s fees. We reverse and remand for
further proceedings.

                                        I

[¶2] Amber Sather and Adam Sather were married in 2001, and have three
minor children. In January 2020, the parties entered into a stipulated divorce
agreement. Prior to entry of judgment, Amber Sather objected to the proposed
order for judgment, arguing the parties did not agree on dividing the costs of
the children’s extracurricular activities or daycare, which was contained in the
proposed order. She also objected to the proposed order not providing equal
parenting time during the summer, and not addressing decision-making
responsibility, parental rights, children’s rights, residence of the children, and
conflict resolution.

[¶3] In February 2020, the district court held a hearing on Amber Sather’s
objections. The court concluded the parties did not agree to equally divide the
children’s extracurricular activities or daycare, and ordered that paragraph be
removed. Further, the court ordered the provisions of N.D.C.C. § 14-09-32(1),
regarding parental rights and responsibilities, be included in the judgment.
The court, however, denied Amber Sather’s request to include provisions on
summer parenting time and decision-making responsibility, stating a party
would need to file a motion to address those issues. The court issued an
amended order for judgment, and judgment was entered accordingly.




                                        1
                                        II

[¶4] Adam Sather argues this Court lacks jurisdiction because Amber Sather
did not appeal from a final judgment.

[¶5] The Court’s appellate jurisdiction is governed by N.D.C.C. § 28-27-01
which provides, in relevant part, “[a] judgment or order in a civil action . . . in
any of the district courts may be removed to the supreme court by appeal as
provided in this chapter.” “Only those judgments and decrees which constitute
a final judgment of the rights of the parties to the action and orders
enumerated by statute are appealable.” In re A.B., 2005 ND 216, ¶ 5, 707
N.W.2d 75. In Presswood v. Runyan, we held a divorce judgment, which
reserved the determination of property division and debt allocation, was not
final and dismissed the appeal. 2020 ND 8, ¶ 9, 937 N.W.2d 279. We noted that
the district court did not certify the judgment as final under N.D.R.Civ.P. 54(b).
Presswood, at ¶ 8.

[¶6] Here, the district court did not certify the judgment as final under
N.D.R.Civ.P. 54(b). However, the court issued a comprehensive divorce
judgment, ruling on all matters presently before it. During the February 2020
hearing, the court overruled Amber Sather’s objection to equal summer
parenting time and stated, “Somebody will need to make a motion if that needs
to be addressed.” The court similarly stated regarding decision-making
responsibility, “Any request to modify that then will have to be addressed in a
motion.” This case is different from Presswood because the court here did not
reserve any determination. Instead, the court said a party could move to
modify the judgment if something further needed to be addressed. This is not
a case of the court “adjudicat[ing] fewer than all the claims or the rights and
liabilities of fewer than all the parties.” N.D.R.Civ.P. 54(b). Thus, the divorce
judgment is final, an appeal may be taken, and we have jurisdiction.

                                       III

[¶7] Amber Sather argues the district court erred by failing to include
provisions in the judgment related to decision-making responsibility, dispute



                                        2
resolution, transportation and exchanges, summer parenting time, the
children’s rights, and the children’s residence.

[¶8] If the district court does not make required findings, it errs as a matter
of law, and remand for additional findings is necessary. Horsted v. Horsted,
2012 ND 24, ¶ 5, 812 N.W.2d 448. Section 14-09-30, N.D.C.C., provides:

      “1. In any proceeding to establish or modify a judgment providing
      for parenting time with a child, the parents shall develop and file
      with the court a parenting plan to be included in the court’s decree.
      If the parents are unable to agree on a parenting plan, the court
      shall issue a parenting plan considering the best interests of the
      child.

      2. A parenting plan must include, at a minimum, provisions
      regarding the following or an explanation as to why a provision is
      not included:

            a. Decisionmaking responsibility relative to:

                   (1) Routine or day-to-day decisions; and

                   (2) Major decisions such as education, health care, and
                   spiritual development;

            ....

            c. Legal residence of a child for school attendance;

            d. Residential responsibility, parenting time, and parenting
            schedule, including:

                   (1) Holidays and days off from school, birthday, and
                   vacation planning;

                   (2) Weekends and weekdays; and

                   (3) Summers;

            e. Transportation and exchange of the child, considering the
            safety of the parties;



                                       3
            ....

            g. Methods for resolving disputes.”

[¶9] The district court did not issue a parenting plan considering the best
interests of the children under N.D.C.C. § 14-09-30(1) because the parties
stipulated to a parenting plan, which was read into the record and included in
the judgment. The judgment provides the children’s legal residence shall be
the residence of Adam Sather. However, the parties’ parenting plan did not
address decision-making responsibility, dispute resolution, transportation and
exchanges, and summer parenting time. During the February 2020 hearing,
the court denied Amber Sather’s request to include provisions on summer
parenting time and decision-making responsibility. Additionally, the judgment
does not have provisions regarding dispute resolution, and transportation and
exchanges.

[¶10] Section 14-09-30, N.D.C.C., requires all parenting plans, including plans
stipulated to and adopted by the court, to contain provisions regarding
decision-making responsibility, dispute resolution, transportation and
exchanges, and summer parenting time; or an explanation as to why the
provisions were not included. See also N.D.C.C. § 14-09-31 (discussing decision-
making responsibility and dispute resolution). The parenting plan did not
include these provisions or explain why they were not included. Thus, the
district court erred by adopting the parties’ parenting plan without either all
of the information in N.D.C.C. § 14-09-30(2) being included, or after
considering the best interests of the children as required by N.D.C.C. § 14-09-
30(1), providing its own findings regarding the same.

[¶11] Amber Sather argues the district court erred by failing to include in the
judgment the language of N.D.C.C. § 14-09-07. Section 14-09-07, N.D.C.C., is
titled “Residence of child” and refers to the process in which a parent may
change a child’s residence to another state. During the February 2020 hearing,
the court stated, “Those boiler plates on the statute, parental rights, children’s
rights, residence of the children, that should be reflected in the judgment in
case we ever have to show any school or anything.” However, the court went
on to state, “So it is 14-09-32 is what I’m talking about.” The court included the

                                        4
provisions of N.D.C.C. § 14-09-32(1) in its judgment. Amber Sather does not
provide support for her argument that the court erred by failing to include the
language of section 14-09-07 in the judgment, and we conclude such is not
required under the law.

                                      IV

[¶12] Adam Sather requests costs and attorney’s fees under N.D.R.App.P. 38.
Because the appeal is not frivolous, we deny his request.

[¶13] We reverse the divorce judgment and amended order for judgment, and
remand for further proceedings consistent with this opinion.

[¶14] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                      5